On the motion for rehearing, our attention is called to the fact that the intimation in the original opinion delivered in this case, to the effect that Mrs. Sallie Edwards was an innocent purchaser from the defendant Taylor of the property situated in Bell County upon which Rose originally had his lien, was incorrect. Under the evidence and the findings of the court upon this question, we were possibly mistaken, and for the purpose of disposing of the motion, we can conclude that Mrs. Edwards, when she purchased from Taylor, was not ignorant of the existence of the lien held by Rose against the Bell County land; but this conclusion will not change the result that we formerly reached.
Taylor occupied towards Rose a trust relation, and the Bell County land which was transfered to Mrs. Edwards was a trust fund to secure Taylor's debt to Rose. When Taylor transferred that land he converted the trust estate, and if Rose saw fit to elect to pursue the proceeds that arose from that sale in the hands of Taylor, he could not complain. Where the trustee converts the trust estate, the proceeds that arise therefrom are held by him subject to the trust, and the beneficiary can, if he so desires, elect to pursue the proceeds, so long as they may be identified, notwithstanding a purchaser from the trustee may have had notice *Page 543 
of the trust and the rights of the beneficiary. Especially is this true where the trustee retains the proceeds in his own hands, such as the case here with Taylor. This principle is fully recognized in 2 Perry on Trusts, 3 ed., secs. 828 to 844, inclusive.
We adhere to the former rulings made, and overrule the motion for rehearing.
Motion overruled.